Citation Nr: 0709213	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for service-connected status post trauma of the cervical 
spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable disability 
evaluation for service-connected pelvic adhesive disease 
(PAD), status post laparoscopy with right salpingectomy, 
adhesion lysis and left tubal fulguration.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1994 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Ft. Knox, Kentucky, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This claim was subsequently 
transferred to the Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas.

The veteran participated in a Board video conference hearing 
with the undersigned in April 2006.  A transcript of that 
proceeding has been associated with the claims folder.

The Board notes that the veteran had initially noted in her 
February 2004 notice of disagreement (NOD) that she also 
wished to appeal the noncompensable grant of service 
connection for abdominal scars.  However, on the May 2005 VA 
Form 9, the veteran withdrew this issue.  Therefore, the 
issue of an increased disability rating for scars is not 
before the Board.

The issue of entitlement to an increased initial disability 
evaluation for service-connected status post trauma of the 
cervical spine, currently evaluated as 10 percent disabling, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence reflects a normal gynecological 
evaluation; the veteran does not have symptoms of PAD that 
require continuous treatment.



CONCLUSION OF LAW

The criteria for a compensable evaluation for pelvic adhesive 
disease have not been met.  38 U.S.C.A. §§1155, 5103, 5103A 
(West 2002 & West Supp. 2006); 38 C.F.R. §§4.1, 4.3, 4.7, 
4.10, 4.116, Diagnostic Code 7614 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 2002 & West Supp. 2006); 38 C.F.R. Part 
4 (2006).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2006).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Further, because the appellant's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In this case, the RO granted entitlement to service 
connection for pelvic adhesive disease (PAD), status post 
laparoscopy with right salpingectomy, adhesion lysis and left 
tubal fulguration by decision dated in August 2003, and 
assigned a noncompensable evaluation.  In February 2004, the 
veteran filed a notice of disagreement, indicating her desire 
for a higher rating.


The veteran's service-connected disability is evaluated using 
the General Rating Formula for Disease, Injury, or Adhesions 
of Female Reproductive Organs.  See 38 C.F.R. § 4.166, 
Diagnostic Code 7614 (2006).  In order to warrant a 
compensable rating, she must demonstrate symptoms that 
require continuous treatment (10 percent).

The Board notes that the veteran has had chronic problems 
with infertility.  Review of the veteran's service medical 
records indicates that she underwent a laparoscopy in October 
1999 and was diagnosed with PAD.  In May 2001, a Norton 
Hospital treatment note indicated that she underwent a 
hysterosalpingogram.  This revealed normal uterine morphology 
and endometrial cavity.  The right fallopian tube was patent 
and normal-appearing with free intraperitoneal spill.  The 
left fallopian tube was patent though mildly dilated where 
adhesions could have been present, causing loculation of 
spilled contrast.  In July 2001, the veteran was again 
admitted to Norton Hospital with complaints of irregular 
menses with chronic irregular pelvic pain.

In November 2001, at Wright Patterson Air Force Base 
Community Hospital, the veteran underwent a laparoscopy with 
lysis of adhesions, a right salpingectomy, a left tubal 
fulguration and chromopertubation.  Follow up treatment for 
these procedures was performed and the veteran responded 
well.

The veteran participated in a VA examination in May 2003.  It 
was noted that she had a prior history of Chlamydial 
infection and discussed her prior surgeries in 1999 and 2001.  
The veteran stated that she had normal menses and the 
examiner commented that the pelvic examination conducted in 
October 2002 was normal with normal Pap smear results.  The 
veteran also participated in a second VA examination in 
November 2004.  It was noted that following her surgery in 
2001, the veteran complained of heavier menses, but no 
abnormal bleeding.  She stated that one to two weeks prior to 
her menses, she experienced sharp left-sided pelvic pain 
until her menses began.  She experienced crampy lower 
abdominal pain during her menses.  No gynecological 
abnormalities were noted.  The December 2003 gynecological 
examination was within normal limits.  There was no evidence 
that the veteran received continuous treatment for her 
symptoms.
In January 2005, the veteran was seen by Dr. Angela K. 
Singla, M.D. for a routine gynecological examination.  Dr. 
Singla noted that the veteran's examination was normal.  In 
April 2005, a VA outpatient treatment note indicated that the 
veteran had no abdominal pain, no melena and no hematuria.  
In March 2006, the pelvic ultrasound conducted at Mercy 
Regional Medical Center was normal.

Though the Board empathizes with the veteran's struggle with 
infertility, and the difficulties she has faced during 
service and thereafter, the evidence of record simply does 
not contain any evidence of continuous treatment.  The 
veteran herself has noted that birth control pills have been 
recommended to assist her with her PAD and abdominal pain; 
she has not taken such a course of action in her attempts to 
become pregnant.  See BVA hearing transcript.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & West Supp. 2006); see also Gilbert, 
supra.

Veterans Claims Assistance Act of 2000 (VCAA)

This appeal stems from the original grant of service 
connection in August 2003, and the March 2003 notification 
letter did not explicitly include any information pertaining 
to the evidence necessary to substantiate a claim for a 
higher rating.  However, once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the March 
2003 letter provided the veteran with actual knowledge that 
evidence establishing the severity of her disability was 
required.  Thus, she was aware that all available information 
and evidence was needed to show a higher rating was 
warranted.  Such notice is sufficient to satisfy the duty to 
notify in claims for increased ratings.  Cf. Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(where the notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  

The March 2003 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  She has 
had a meaningful opportunity to participate in the deciding 
of his claim.  Further, although she has not explicitly been 
told to provide any relevant evidence in her possession, the 
information contained in the 2003 letter served to convey 
that information.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Since service connection 
was granted, and the ratings were assigned effective the day 
after the veteran was discharged from service, there is no 
potential service connection or effective date issue that 
would warrant additional notice.  See Dingess, supra.  

The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.  

The Board notes that this notice was sent prior to the 
adjudication of the service connection claim, not after the 
February 2004 Notice of Disagreement was filed.  The evidence 
requested by the March 2003 letter is the same evidence that 
would be requested had the letter been sent after the filing 
of the Notice of Disagreement.  The veteran has continuously 
pursued this claim since her initial filing for service 
connection in March 2003.  Accordingly, the Board finds that 
any error related to the timing of this letter is not 
prejudicial, as the veteran has been on actual notice of the 
need to submit all evidence regarding her disabilities since 
March 2003.

The veteran's service medical records have been obtained.  
See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159 (2006).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
veteran provided VA with additional recent medical evidence 
following her Board hearing in April 2006.  The veteran was 
also accorded VA examinations in 2003 and 2004.  See 38 
C.F.R. § 3.159(c)(4) (2006).  The veteran has not alleged 
that this condition is worse than it was three years ago, 
and, without any evidence of post-service treatment, there is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorder since she was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The 2003 and 2004 VA 
examination reports are thorough and adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to an initial compensable disability evaluation 
for service-connected pelvic adhesive disease, status post 
laparoscopy with right salpingectomy, adhesion lysis and left 
tubal fulguration, is denied.





REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's claim 
of entitlement to an increased initial disability evaluation 
for service-connected status post trauma of the cervical 
spine.

The VA examination conducted in May 2003 indicated that the 
veteran's cervical spine caused her pain approximately two 
times per week.  This pain resulted from tightness, aching 
and decreased rotation.  Physical examination revealed no 
paresthesias in the upper extremities, mild cervical lordosis 
and no muscle spasm.  Range of motion testing indicated full 
active range of motion, with some pain with flexion and 
extension.  X-rays conducted in conjunction with the 
examination were normal.  The examiner concluded that this 
was an essentially normal cervical spine examination without 
radiculopathy.  There was also insufficient evidence to 
warrant a diagnosis of any acute or chronic disorder.

Since the May 2003 VA examination, the veteran has 
continuously complained of cervical neck pain.  The January 
2004 Norton Hospital MRI findings revealed partial 
dehydration of the C5-6 disc and minimal diffuse posterior 
annular bulging at C5-6 and C6-7.  In February 2004, a Pain 
Institute treatment record noted that the veteran suffered 
from cervical radiculopathy with myofascial type pain 
syndrome.  Cervical steroid epidural nerve blocks were 
recommended.  Based upon the May 2003 VA findings, the 
veteran's cervical spine disability has clearly increased in 
severity.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
last afforded a VA medical examination in May 2003 to assess 
the severity of her cervical spine disability.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2006).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  In this case, there is objective evidence 
indicating that there has been a material change in the 
severity of the veteran's cervical spine disability since she 
was last examined.  Thus, a new examination must be 
completed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of her cervical 
spine disability.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's orthopedic and 
neurological symptomatology.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected cervical 
spine disability with a full description 
of the effect of the disability upon her 
ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.



2.  Then readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be 
given the opportunity to respond to the 
SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


